                      Case
                      Case 1:19-cr-00821-KMW
                           1:19-cr-00821-KMW Document
                                             Document 101
                                                      100 Filed
                                                          Filed 03/25/21
                                                                03/23/21 Page
                                                                         Page 11 of
                                                                                 of 11


                                                  STAM PU R      &   ROTH
                                                     ATTORNEYS AT LAW

           WILLIAM J . STAMPUR                                                       299 BROADWAY, SU I TE 800
           JAMES ROTH
                                                                                        NEW YORK, N. Y. 10007



                                                             lJSDC "nNY                      c2   ">   619-4240
                                                             DOCt'.\lENT                  FAX     ~12 ) 6 19 -6743

                                                              ELECTRONICALLY FILED
                                                              DOC #: _ _ - - .-      -:T.::-::-
           March 23, 2021                                     DAT£ ITLED: '3     {;{5'"/~J
           ByECF

           Honorable Kimba M. Wood                                                MEMO ENDrrv,
           United States District Judge
           Southern District of New York
           500 Pearl Street
           New York, NY 10007

                     Re:        United States v. Ivan Brea, 19 Cr. 821 (KMW)

           Dear Judge Wood:                             ..
                   I write to respectfully request an adjournment of the sentencing date for Mr. Brea which
           is currently scheduled for April 8, 2021. This request is made to permit counsel to address
           several issues that are pertinent to the sentencing hearing.

                 I respectfully request a date the week of June 6, 2021 with defense submissions due two
           weeks prior to the date set and government submissions due one week thereafter.

                     The government does not object to this request.
  yu"~ ('.Ct('~ i ~ c::t ~ t)V ~ J. ~ , J \,\ l\t
                                          f                  "   I


 olQa\,     ~+      J 1:00     a -M. "1).l~nJA"1,a
<;:v\ b M 'i .s s i ~     ·, r ol l.,(i bj lv\a 'j ~ lP .
60~"-""-"-N\.(_f\.A°      ~vtbMi~s-~ ·,s e,t""-< b..::J
      ::::T'U.l'C. :)..
           cc:       AUSA James Ligtenberg
                     AUSA Jacob Warren                                 S§ ~flr>~RED:       N.Y., N.Y.

                                                                       f~'(}\,. ~
                                                                               KIMB A M~WOOD
           JR/B rea/Sent Adj Rqst                                                 U.S.D.J,
